Case 21-00209-ELG         Doc 20    Filed 08/31/21 Entered 08/31/21 11:46:56          Desc Main
                                   Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

IN RE:                                      *

1106 MONTELLO, LLC                          *              CASE NO. 21-00209
                                                           CHAPTER 11
         DEBTOR                             *

*        *    *       *      *       *      *      *       *       *      *       *

NAVIGATOR PRIVATE CAPITAL, LLC *

         PLAINTIFF                          *

v.                                          *

1106 MONTELLO, LLC                          *

         DEFENDANT                          *

*        *    *       *      *       *      *      *       *       *      *       *

               MOTION FOR RELIEF FROM AUTOMATIC STAY AS TO
                  1108 Montello Avenue, NE, Washington DC 20002

              Navigator Private Capital, LLC, Movant, by and through its Counsel Silverman

Theologou, LLP, and Diana C. Theologou, Esq., files this Motion Seeking Relief from

Automatic Stay, and says:

         1.   This Court has jurisdiction pursuant to 11 U.S.C. § 362(d) and 28 U.S.C.

§§157(B) and 1334.


         2.   This is a contested matter governed by Bankruptcy Rules 4001 and 9014 and

Local Bankruptcy Rule 4001-1, and is a core proceeding pursuant to 28 U.S.C. 157(b)(2)(g).

         3.   On August 12, 2021, the Debtor, initiated proceedings in this court seeking relief

under Chapter 11 of the Bankruptcy Code (Case # 21-00209).
Case 21-00209-ELG          Doc 20      Filed 08/31/21 Entered 08/31/21 11:46:56        Desc Main
                                      Document      Page 2 of 3



          4.    The Debtor has an outstanding loan with Navigator Private Capital, LLC secured

by real property located at 1108 Montello Avenue, NE, Washington DC 20002 and properly

perfected among the land records of the District of Columbia. See Loan Notes and Deeds of

Trust attached hereto as Exhibit 1.

          5.    The Debtor owes a balance of $2,532,600.95 on the Deed of Trust and note

through August 31, 2021.

          6.    The Debtor’s schedules reflect a value of $1,900,000.00 for the real property

located at 1108 Montello Avenue, NE, Washington DC 20002.

          7.    The Debtor has made no offer of adequate protection.

          8.    The lender’s forced placed property insurance policy expires September 2, 2021

and the lender is unable to renew the policy without access to the property.

          9.    The Debtor promised on multiple occasions to provide evidence of insurance, but

has not done so.

          10.   On July 20, 2021 a tax bill was issued for taxes due on or about August 19, 2021

(post petition) in the amount of $15,922.04. The taxes remain unpaid. See Exhibit 2 attached

hereto.

          11.   On August 5, 2021 a tax bill was issued for taxes due on or about September 15,

2021 (post petition) in the amount of $42,711.47. See Exhibit 3 attached hereto.

          12.   The Movant is not adequately protected.

          13.      The loan is due for the June 1, 2020 payment and matures on February 1, 2022.

          14.   The Movant’s interest has been and continues to be irreparably injured by the

Automatic Stay, which prevents Movant from enforcing its rights as a secured creditor pursuant

to the aforesaid contract and security agreement and the laws of the District of Columbia.
Case 21-00209-ELG      Doc 20    Filed 08/31/21 Entered 08/31/21 11:46:56         Desc Main
                                Document      Page 3 of 3



       WHEREFORE, Movant respectfully requests that this Honorable Court Terminate the

Automatic Stay, to allow Movant to foreclose upon the property known as 1108 Montello

Avenue NE, Washington, DC 20002 and obtain possession thereof.




                                                 /s/ Diana C. Theologou

                                                 Diana C. Theologou, MD14284
                                                 Silverman Theologou, LLP
                                                 11200 Rockville Pike, Ste. 520
                                                 N. Bethesda, MD 20852
                                                 dtheologou@silvermanlegal.com
                                                 (301) 468-4990
                                                 Attorney for Movant
